DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 4-15 the prior art of record does not teach a transparent display module, comprising: a first transparent substrate and a second transparent substrate that are arranged opposite to each other; a transparent display panel arranged between the first transparent substrate and the second transparent substrate; a light guide plate arranged between the transparent display panel and the second transparent substrate; a light source arranged between the transparent display panel and the second transparent substrate, and the light source is located at a side of the light guide plate; and a heat dissipation structure, wherein the light source is arranged between the light guide plate and the heat dissipation structure, wherein the heat dissipation structure comprises a heat dissipation frame arranged on an outer periphery of the transparent display panel and the light guide plate, an inner periphery of the heat dissipation frame comprises a first end surface facing the side of the light guide plate, the light source is disposed on the first end surface  and is located between the side of the light guide plate and the first end surface , and the inner periphery of the heat dissipation frame is provided with a protrusion, the protrusion comprises the first end surface, a second end surface facing the transparent display panel, and a third end surface facing the second transparent substrate, an outer edge of the transparent display panel is disposed on the second end surface, and an outer edge of the second transparent substrate is disposed on the third end surface.
Regarding claim 16-20 the prior art of record does not teach a display device, comprising:
a wall structure provided with a window, wherein the window is provided with a transparent display module, the transparent display module, comprising: a first transparent substrate and a second transparent substrate that are arranged opposite to each other; a transparent display panel arranged between the first transparent substrate and the second transparent substrate; a light guide plate arranged between the transparent display panel and the second transparent substrate; a light source arranged between the transparent display panel and the second transparent substrate, and the light source being located at a side of the light guide plate; and a heat dissipation structure, wherein the light source is arranged between the light guide plate and the heat dissipation structure, wherein the heat dissipation structure comprises a heat dissipation frame arranged on an outer periphery of the transparent display panel and the light guide plate, an inner periphery of the heat dissipation frame comprises a first end surface facing the side of the light guide plate, and the light source is disposed on the first end surface and is located between the side of the light guide plate and the first end surface, and the inner periphery of the heat dissipation frame is provided with a protrusion, the protrusion comprises the first end surface, a second end surface facing the transparent display panel, and a third end surface facing the second transparent substrate, an outer edge of the transparent display panel is disposed on the second end surface, and an outer edge of the second transparent substrate is disposed on the third end surface.
Regarding claim 21, the prior art of record does not teach a method, comprising: providing a transparent display module, the transparent display module comprising: a first transparent substrate and a second transparent substrate that are arranged opposite to each other; a transparent display panel arranged between the first transparent substrate and the second transparent substrate; a light guide plate arranged between the transparent display panel and the second transparent substrate; a light source arranged between the transparent display panel and the second transparent substrate, and the light source is located at a side of the light guide plate; and a heat dissipation structure, wherein the light source is arranged between the light guide plate and the heat dissipation structure, wherein the heat dissipation structure comprises a heat dissipation frame arranged on an outer periphery of the transparent display panel and the light guide plate an inner periphery of the heat dissipation frame comprises a first end surface facing the side of the light guide plate, and the light source is disposed on the first end surface and is located between the side of the light guide plate and the first end surface, and the inner periphery of the heat dissipation frame is provided with a protrusion, the protrusion comprises the first end surface, a second end surface facing the transparent display panel, and a third end surface facing the second transparent substrate, an outer edge of the transparent display panel is disposed on the second end surface, and an outer edge of the second transparent substrate is disposed on the third end surface.
Wu CN1056227676 in view of Sung Ki US 2014/0226106 as previously cited teach a transparent display module, comprising: a first transparent substrate and a second transparent substrate that are arranged opposite to each other; a transparent display panel arranged between the first transparent substrate and the second transparent substrate; a light guide plate arranged between the transparent display panel and the second transparent substrate; a light source arranged between the transparent display panel and the second transparent substrate, and the light source is located at a side of the light guide plate; and a heat dissipation structure, wherein the light source is arranged between the light guide plate and the heat dissipation structure, wherein the heat dissipation structure comprises a heat dissipation frame arranged on an outer periphery of the transparent display panel and the light guide plate, an inner periphery of the heat dissipation frame comprises a first end surface facing the side of the light guide plate, the light source is disposed on the first end surface  and is located between the side of the light guide plate and the first end surface.
Wu and Sung Ki also teach a display device, comprising: a wall structure provided with a window, wherein the window is provided with a transparent display module, the transparent display module, comprising: a first transparent substrate and a second transparent substrate that are arranged opposite to each other; a transparent display panel arranged between the first transparent substrate and the second transparent substrate; a light guide plate arranged between the transparent display panel and the second transparent substrate; a light source arranged between the transparent display panel and the second transparent substrate, and the light source being located at a side of the light guide plate; and a heat dissipation structure, wherein the light source is arranged between the light guide plate and the heat dissipation structure, wherein the heat dissipation structure comprises a heat dissipation frame arranged on an outer periphery of the transparent display panel and the light guide plate, an inner periphery of the heat dissipation frame comprises a first end surface facing the side of the light guide plate, and the light source is disposed on the first end surface and is located between the side of the light guide plate and the first end surface,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871